FILED
                            NOT FOR PUBLICATION                             OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RODOLFO C. ANDERSON,                             No. 09-16911

              Plaintiff - Appellant,             D.C. No. 1:07-cv-00715-ALA

  v.
                                                 MEMORANDUM *
TALISMAN, DR.,

              Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Arthur L. Alarcón, Circuit Judge, Presiding **

                          Submitted September 13, 2010 ***


Before:       SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

        **
             The Honorable Arthur L. Alarcón, United States Circuit Judge for the
Ninth Circuit, sitting by designation.

       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Rodolfo C. Anderson appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that a

prison medical official forced him to take antipsychotic medications against his

will. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo.

Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998). We affirm.

      The district court properly granted summary judgment because Anderson

failed to raise a genuine issue of material fact as to whether the prison doctor

violated his constitutional rights by involuntarily medicating him. See Washington

v. Harper, 494 U.S. 210, 231-33 (1990); Kulas v. Valdez, 159 F.3d 453, 456 (9th

Cir. 1998).

      We do not consider arguments raised for the first time on appeal. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Anderson’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                       09-16911